The judgment herein of conviction of manslaughter, charged to have been caused by culpable negligence in operating an automobile on the streets of a city in this State, is justified by the evidence and no material errors of law or procedure are made to appear by the record, it being competent for eye-witnesses under the circumstances here shown, to testify as to the speed at which an automobile was being driven on the streets, Sec. 22 C. J. 567-572; Miller v. Jenness, 84 Kansas 608, therefore the judgment should be affirmed. See Hobbs v. State, 83 Fla. 480, 91 South. Rep. 555; Meier v. State, 87 Fla. 133,99 South. Rep. 124; Denmark v. State, 88 Fla. 244,102 South. Rep. 246; Shaw v. State, 88 Fla. 320,102 South. Rep. 550; Cannon v. State, ___ Fla. ___, 107 South. Rep. 360.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
  BROWN, C. J., AND ELLIS, J., concur in the opinion. *Page 990